Exhibit 32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Steele Recording Corporation (the "Company") on Form 10-Q for the period endedMarch 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, A. Scott Dockter, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ A. Scott Dockter A. Scott Dockter Principal Executive Officer May 16, 2011
